Name: 97/563/EC: Commission Decision of 28 July 1997 amending Decision 94/325/EC laying down special conditions governing imports of fishery and aquaculture products originating in Thailand (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  Asia and Oceania;  fisheries
 Date Published: 1997-08-23

 Avis juridique important|31997D056397/563/EC: Commission Decision of 28 July 1997 amending Decision 94/325/EC laying down special conditions governing imports of fishery and aquaculture products originating in Thailand (Text with EEA relevance) Official Journal L 232 , 23/08/1997 P. 0012 - 0012COMMISSION DECISION of 28 July 1997 amending Decision 94/325/EC laying down special conditions governing imports of fishery and aquaculture products originating in Thailand (Text with EEA relevance) (97/563/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), as last amended by Directive 96/23/EC (2), and in particular Article 11 (1) thereof,Whereas the Commission has adopted Decision 97/562/EC (3) laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Thailand; whereas it is therefore necessary to amend Commission Decision 94/325/EC (4), as last amended by Decision 96/31/EC (5);Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Point IV.7 of Annex A to Commission Decision 94/325/EC shall be replaced by the following text:'7. in addition, where the fishery products are frozen or processed bivalve molluscs: the molluscs were obtained from approved production areas listed in the Annex to Commission Decision 97/562/EC (*) laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Thailand and which have been sterilized or heat-treated in accordance with the requirements of Commission Decision 93/25/EEC (**).(*) OJ No L 232, 23. 8. 1997, p. 9.(**) OJ No L 16, 25. 1. 1993, p. 22.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 28 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 15.(2) OJ No L 125, 23. 5. 1996, p. 10.(3) See page 9 of this Official Journal.(4) OJ No L 145, 10. 6. 1994, p. 30.(5) OJ No L 9, 12. 1. 1996, p. 6.